Status of claims/rejections/response to arguments
Claims 1-12 have been canceled. Claim 13 is pending. 
Enablement
Withdrawn 
Enablement rejection A) does not apply to claim 13 because it requires PBMC autologous to the human psoriatic non-lesional skin. 
Enablement rejection B) does not apply to claim 13 because it does not require genetically modified keratinocytes. 
Pending
Enablement rejection C) applies to claim 13 because it is identical to claim 8 and requires the mouse displays epidermal immune cell infiltration but not that the [human] PBMCs [autologous to the human psoriatic non-lesional skin] infiltrate the epidermis and because clarification of paragraph 139 and what cells are infiltrating what tissue is required. 
Indefiniteness
The rejection regarding “devitalized dermis” in claim 13 remains standing. Applicants argue the meaning is “accorded its ordinary meaning as known and used in the art”. Applicants’ argument is not persuasive because no definition in the specification or art at the time of filing can be found and none has been provided. 
The rejection regarding “psoriatic non-lesional skin” in claim 13 remains standing. Applicants argue the meaning of “non-lesional” with respect to psoriasis is “accorded its ordinary meaning as known and used in the art”. Applicants point to Carbrijan (2009) “Distinctions between lesional and non-lesional skin in psoriasis vulgaris”, Moldovan th para) and describes differences in lesional and non-lesional skin but does not define when the non-lesional has crossed over into “lesional” status. Carbrijan states invisible changes in non-lesional skin may be identical to lesional skin (pg 317, col. 2, 6th para), but does not define what visible changes are used to distinguish non-lesional and lesional skin or teach whether invisible features may be used to define “non-lesional” skin. Moldovan (2019) was not available at the effective time of filing (2016) and does not define “non-lesional” psoriatic skin. Chiricozzi says “uninvolved psoriatic skin appears clinically similar to normal skin” without define how/why it is “non-lesional” psoriasis. The statement by Chiricozzi is particularly confusing and brings up the main issue – it is unclear whether any skin without a lesion of a psoriasis patient is “non-lesional psoriasis” or if the concept is limited to a particular type of psoriatic tissue without a “lesion”. If the concept is limited to a particular type of psoriatic tissue without a “lesion”, the metes and bounds of when a tissue is psoriatic without a “lesion” is not disclosed in the specification, Carbrijan, Moldovan, Chiricozzi, or the art at the time of filing. 
The rejection of claims 9-11 have been withdrawn because they have been canceled.
102

The rejections of claim 13 over Wrone-Boyman and Kundu-Raychaudhuri stand. 
Double Patenting
The double patenting objection of claim 13 has been withdrawn because claim 8 has been canceled. 

/MICHAEL C WILSON/          Primary Examiner, Art Unit 1632